Citation Nr: 0316547	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  97-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

On April 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran allegedly received 
inpatient psychiatric treatment in 
service during the period of February 
1980 at USAF Hospital, Elmendorf Air 
Force Base, Alaska, and Naval Regional 
Medical Center, Bremerton, Washington.  
Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request all available records 
of this treatment.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

2.  The veteran's service medical records 
reflect he was entered into drug and 
alcohol rehabilitation at Holloman Air 
Force Base, New Mexico, from September to 
December 1978.  Contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request all 
available records of this rehabilitation.  
Please obtain specific release authority 
from the veteran for these specific 
records.

3.  Request the following records 
concerning the veteran from the Social 
Security Administration: any records of a 
disability determination for physical or 
mental disability, to include 
administrative law judge decisions and 
associated clinical records.

4.  The veteran indicates that he 
received mental health treatment while 
enrolled at Hampshire Country School, 
122 Hampshire Rd, Rindge, NH 03461.  
Please contact Hampshire Country School 
and inquire if the school has any record 
of the veteran being enrolled as a 
student at any time during the period of 
January 1960 to December 1970.  If so, 
please make arrangements to obtain all 
records in the school's possession, or 
to which it may have access to, to 
include outpatient treatment records and 
notes, summaries, clinical records, 
etc., for any mental health treatment 
the veteran may have received while a 
student there.  The veteran indicates he 
was treated by a Dr. Burns and Dr. 
Grainy while enrolled at the school.  
Please ask the school if it has any 
knowledge of physicians by that name who 
may have treated students of the school 
and, if so, to please provide an address 
where they may be contacted.

5.  The veteran indicates that he 
received mental health treatment at two  
Massachusetts state facilities.  Please 
contact the Medfield State Hospital, 45 
Hospital Rd, Medfield, MA 02052, and 
inquire if it has any record of the 
veteran as an in or outpatient there 
during 1966, and obtain any records 
Medfield may possess on the veteran; and 
please do likewise with Metro Boston 
Inpatient Units at Lemuel Shattuck 
Hospital, 170 Morton St, Jamaica Plains, 
MA 02130, for the period 1966 to 1968.

6.  Contact the appropriate State or 
Federal agency and obtain service 
personnel records which relate to active 
duty performed in the U.S. Air Force 
during the period of October 1975 to 
March 1980.  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

7.  Obtain the veteran's medical records 
from the VA Medical Centers in 
Providence, RI, to include the 
Providence Vet Center, for any treatment 
for an acquired mental disorder during 
the period of August 1996 to the present 
for Brocton, and 1994 to the present for 
the Providence, RI, facilities.  Please 
obtain the following types of records: 
Notes, discharge summaries, consults, 
medications, problem list, and confirmed 
diagnoses.

8.  After the above developments are 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination and assessments, to include 
a comprehensive review of the case file.  
Please provide opinions in terms of 
probability; specifically, whether it is 
as least as likely as not, or that it is 
unlikely. 1) Was the 1980 in-service 
personality disorder diagnosis a correct 
diagnosis?  2) Does the information in 
the case file indicate that the veteran 
had an acquired mental disorder prior to 
entering service?  If so, did it undergo 
permanent worsening not due to natural 
progression while the veteran was in 
service, or did progress naturally?  
3)Does the veteran currently have an 
acquired mental disorder?  If so, when 
was the approximate onset of any current 
acquired mental disorder?  If the 
approximate date of onset is after the 
veteran's military service, is any 
current acquired mental disorder related 
to the veteran's military service?  If 
the examiner cannot provide an opinion 
on a basis other than speculation or 
mere conjecture, please state so for the 
record.  Send the claims folder to the 
examiner for review.

9.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





